TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00606-CV



                                         K. L., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
         NO. C2013-0881A, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                            MEMORANDUM OPINION


               After a non-jury hearing, the district court appointed appellant K.L. as the possessory

conservator of two children and appointed the children’s father and paternal grandmother as the

joint managing conservators, giving the grandmother the right to determine the children’s residence.

               Appellant’s court-appointed appellate counsel has filed a brief in which he discusses

the record, the elements of the cause of action, and the standard of review and concludes that

appellant has no arguable grounds for appeal and that his appeal is wholly frivolous. See Anders

v. California, 386 U.S. 738, 744 (1967); High v. State, 573 S.W.2d 807, 811 (Tex. Crim.

App. 1978); see also Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641,

646-47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in appeal from

termination of parental rights). Appellant’s counsel states that he has provided appellant with a
copy of the brief along with a notice advising appellant of her right to examine the appellate record

and to file a pro se brief. No pro se brief has been filed.

               Having thoroughly reviewed the record and counsel’s brief, we agree with counsel’s

assessment that the appeal is frivolous and without merit. We affirm the judgment and grant

appellant’s counsel’s motion to withdraw as counsel.




                                               Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Affirmed

Filed: January 27, 2015




                                                  2